199 F.3d 468 (D.C. Cir. 1999)
Lakeshore Broadcasting, Inc.,Appellantv.Federal Communications Commission, Appellee
No. 98-1478
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 17, 1999Decided December 21, 1999Rehearing and Rehearing En Banc Denied March 6, 2000

Appeal of an Order of the Federal Communications Commission
George R. Borsari, Jr. argued the cause for appellant. With him on the briefs was Anne Thomas Paxson.
Pamela L. Smith, Counsel, Federal Communications Commission, argued the cause for appellee.  On the brief were  Christopher J. Wright, General Counsel, Daniel M. Armstrong, Associate General Counsel, C. Grey Pash, Jr., and K.  Michele Walters, Counsel.
Before:  Ginsburg, Henderson, and Randolph, Circuit  Judges.
Opinion for the Court filed by Circuit Judge Ginsburg.
Ginsburg, Circuit Judge:


1
Lakeshore Broadcasting Corporation appeals an order of the Federal Communications Commission dismissing Lakeshore's application for a construction  permit due to its failure to make timely payment of the  hearing fee.  Pursuant to Commission regulations, the deadline for payment of the hearing fee had been announced in a  public notice released only in the Commission's press office in  Washington, D.C.


2
Lakeshore claims that the Commission violated the Communications Act of 1934, the agency's own regulations, and  the Due Process Clause of the Fifth Amendment to the  Constitution of the United States by dismissing Lakeshore's  application for failure to meet a deadline of which Lakeshore  was never given personal notice.  Lakeshore also challenges  as arbitrary and capricious the Commission's denial of Lakeshore's petition for waiver of the deadline and reinstatement  of its application.


3
We affirm the order of the Commission.  The dismissal of  Lakeshore's application for failure to pay by the deadline  does not violate any statutory, regulatory, or constitutional  constraint.  Because the Commission's policy is lawful, and  because Lakeshore has failed to demonstrate that the agency  treated its application differently from others similarly situated, the Commission properly denied Lakeshore's petition for  waiver and reinstatement.

I.  Background

4
Under the Communications Act of 1934, the Commission  grants an application for a broadcasting license based upon  its determination that "the public interest, convenience, and  necessity will be served."  47 U.S.C.  309(a).  If the Commission has before it two or more "mutually exclusive" applications--that is, applications of which only one can be granted  because they seek the same license or different licenses for broadcasting stations that would interfere with each other-then the Commission must hold a "comparative hearing" to  consider the relative merits of the applications.  See Ashbacker Radio Corp. v. FCC, 326 U.S. 327, 333 (1945).


5
The Commission periodically releases a public notice listing  applications newly accepted for filing, grouped by station so  that it is apparent where there are mutually exclusive applications subject to a comparative hearing.  During the period  relevant to this litigation, such public notices were released  only in the Commission's press office in Washington, D.C.;they were neither mailed to the listed applicants nor published by the Commission in any other form.  At some point after  release of the public notice, the Commission, as required by  statute, "formally designate[s] the application for hearing ...  [and] forthwith notif[ies] the applicant."  47 U.S.C.  309(e).Specifically, the Commission issues a hearing designation  order (HDO) giving the time and place of the hearing and  setting forth issues to be heard, which it mails to each  affected applicant.  See 47 C.F.R.  1.221(a)-(b).

A. The Hearing Fee Deadline Rule

6
In 1986 the Congress added  8 to the Communications  Act, 47 U.S.C.  158, instructing the Commission to assess  and collect a substantial fee from each applicant subject to a  comparative hearing.  See Consolidated Omnibus Budget  Reconciliation Act of 1985, Pub. L. No. 99-272,  5002(e), 100  Stat. 82, 118 (1986) (COBRA).  The Commission was authorized to "prescribe appropriate rules and regulations to carry  out" the fee program, 47 U.S.C.  158(f), and to dismiss  applications for "failure to pay [the fee] in a timely manner,"  id.  158(c)(2).


7
The Commission first promulgated a rule establishing the  deadline for payment of the comparative hearing fee in 1987.At that time, the Commission opined that "[t]he relevant  legislative history indicates that [the hearing fee] should be  levied when an application is designated for hearing." See  Establishment of a Fee Collection Program, 2 F.C.C.R. 947,  p 138 (1987) (citing H.R. Conf. Rep. No. 99-453, at 427  (1985)).  The Commission therefore tied the fee deadline to the formal act of designating an application for hearing:  Each  applicant was required to pay the hearing fee within 20 days  of the Commission's mailing the HDO to that applicant. See  id. at p p 144, 157.  Thus, under the 1987 rule, an applicant  whose application had been designated for hearing received  personal notice from which the applicant--provided it knew  the deadline rule--could determine when the hearing fee was  due.


8
In 1990 the Commission decided to move the time for  payment of the hearing fee to an earlier stage in the comparative process;  it did so in order to promote earlier settlements by weeding out non-serious applicants and by encouraging the serious ones to settle before the hearing fee was  due.  See Proposals to Reform the Commission's Comparative Hearing Process to Expedite the Resolution of Cases,  Report and Order, 6 F.C.C.R. 157, p 4 [Report & Order];  see  also 47 U.S.C.  158(g) (1990) (setting comparative hearing  fee at $6,760 for 1990).  The Commission again considered  the remark in the conference report on the COBRA linking  the hearing fee to formal designation of the application for  hearing, but concluded this time that the remark was descriptive rather than prescriptive;  the Congress did not intend to  limit the Commission's discretion over when to require payment.  See Report & Order, 6 F.C.C.R. 157, p 6 n.8.  The  Commission then adopted its current approach to setting the  deadline for payment, under which the deadline is tied to the  release of the public notice rather than to formal designation  of the application for hearing and the mailing of the HDO:


9
In addition to announcing the acceptance of mutuallyexclusive applications and establishing a date for thefiling of petitions to deny such applications, the publicnotice ... will also announce the date on which allmutually exclusive applicants will be required to pay thehearing fee.


10
47 C.F.R.  73.3573(g)(2)(i).  The new rule makes no provision for personal notice to the applicant of the deadline for  paying the fee.


11
The practical effect of the 1990 rule is that once one files an  application with the Commission, one must monitor the Commission's public notices in order to determine when one's  application has been accepted for filing and whether a mutually exclusive application has been accepted;  if so, then there  will be a comparative hearing, a hearing fee, and a deadline  for paying the fee.  If one misses the relevant public notice,  then the payment deadline could pass--and one's application  be dismissed--before one receives personal notice (in the  HDO) that a hearing is necessary.

B.Lakeshore's Application

12
On January 19, 1993 Lakeshore applied to the Commission  for a permit to construct a new FM broadcast station to  operate on channel 229A.  On April 9, 1993 the Commission  released at its Washington, D.C. press office Public Notice  NA-168, reporting the acceptance of five mutually exclusive  applications for channel 229A, including Lakeshore's.  See  Notice of Acceptance for Filing of FM Broadcast Applications and Notice of Petitions to Deny and Hearing Fee  Deadlines, Mimeo No. 32634.  The Public Notice also stated  that Lakeshore and its rivals were each required to pay the  $6,760 hearing fee "no later than June 11, 1993, or the  application will thereafter be dismissed."  Id.


13
When June 11 arrived the other four applicants had paid  their hearing fees but Lakeshore had failed to do so.  By  letter dated August 3, 1993 the Commission staff therefore  dismissed Lakeshore's application.  In response, Lakeshore  tendered a check in the amount of the hearing fee, along with  a petition requesting reconsideration of the dismissal or waiver of the deadline and reinstatement of its application. The  staff denied Lakeshore's petition in 1995, and in 1998 the  Commission denied Lakeshore's application for review.  See  In re Application of Lakeshore Broadcasting, Inc., 13  F.C.C.R. 19062.

II.  Analysis

14
Lakeshore challenges the dismissal of its application, first,  on the ground that the 1990 deadline rule violates the Communications Act of 1934 by requiring payment of the hearing  fee before an application has been formally designated for  hearing.  Second, Lakeshore claims the dismissal of its application violates the Commission regulation precluding enforcement of an unpublished requirement against a party that has  not received actual notice thereof.  Third, Lakeshore argues  that the dismissal violates its fifth amendment right to due  process, both because Lakeshore was not given personal  notice of the deadline and because the published rule does not  provide fair notice of what is required of an applicant.  In the  alternative, Lakeshore challenges as unreasonable and discriminatory the Commission's denial of its petition for waiver  of the deadline and reinstatement of its application.

A. The Communications Act of 1934

15
As mentioned above, Lakeshore claims that the Commission's deadline rule violates the Communications Act of 1934  because it requires payment of the hearing fee prior to formal  designation of the application for hearing.  Under  8 of the  Act, as added by the COBRA in 1986, the Commission is  required simply to "assess and collect" a charge for a comparative hearing;  the time for its payment is not specified.  The  conference report accompanying the 1986 legislation, however, describes the hearing fee as "[t]he charge levied when an  application is designated for hearing."  H.R. Conf. Rep. No.  99-453, at 427 (1985).  Lakeshore therefore argues that the  Congress expressed its intention that the hearing fee not be  levied--let alone made payable--before an application is formally designated for hearing.


16
Because the Congress committed administration of the Act  in general, and of  8 in particular, to the Commission, see 47  U.S.C.   154(i) and 158(f), Lakeshore's challenge to the  agency's statutory authority is governed by the two-step  analysis of Chevron U.S.A., Inc. v. NRDC, 467 U.S. 837  (1984).  Under Chevron step one, we ask "whether Congress  has directly spoken to the precise question at issue."  Id. at  842.  If so, then we "must give effect to the unambiguously  expressed intent of Congress."  Id. at 843.  If not, then  under Chevron step two we will defer to the agency's interpretation of the statute if it is reasonable in light of the text,  the structure, and the purpose of that enactment.  See id.


17
As for Chevron step one, we cannot say that the Congress  has spoken to the issue and made the hearing fee payable  only after the application is formally designated for hearing. Clearly,  8 itself is silent on the question when the hearing  fee must be paid;  it requires only that "the Commission shall  assess and collect application fees."  Nor does the apparent  purpose behind  8--to recapture the costs of regulation-have any implication for what the Congress must have intended with respect to the deadline for paying the hearing fee to  cover those costs.  Finally, the conference report contains no  evidence at all that the Congress intended to preclude the  Commission from changing the timing of payment.  The  relevant fragment is:  "2.c.  Hearing Charge--The charge  levied when an application is designated for hearing."  H.R.  Conf. Rep. No. 99-453, at 427 (1985).  This description appears only in the legislative history, not in the statute itself; moreover, it is but an entry in a list describing 80 different  fees being newly imposed by the Congress in the COBRA. We will not, based upon nothing more than this itemization in  the conference report, attribute to the Congress a definitive  intent upon a subject as to which the statute itself is silent.


18
With respect to Chevron step two, the important feature of  the present rule is that it ties the time for payment of the  hearing fee to the Commission's acceptance of mutually exclusive applications.  That event marks the beginning of a  process that will, unless the applicants settle, lead inexorably  to a comparative hearing.  See Report & Order, 6 F.C.C.R.  157, p 6.  Considering that the Act directs the Commission to  "assess and collect" a fee for such a hearing, we can hardly  say it is unreasonable for the Commission to demand payment of the fee when the hearing first becomes necessary,  rather than waiting for the formality of the HDO in which the  hearing is scheduled and the issues are set out.  We conclude  that the Commission's current rule on the hearing fee deadline reflects a reasonable interpretation of  8 of the Communications Act.

B. The Notice Regulation

19
Lakeshore also challenges the dismissal of its application as  a violation of the Commission's regulation governing the use  of unpublished materials, 47 C.F.R.  0.445(e), which provides:


20
If [adjudicatory opinions and orders of the Commission, texts adopted by the Commission or a member of its staff, rule making documents, and certain formal policy statements and interpretations] are published in the Federal Register, the FCC Record, FCC Reports, or Pike and Fischer Radio Regulation, they may be relied upon, used or cited as precedent by the Commission or private parties in any manner.  If they are not so published, they may not be relied upon, used or cited as precedent, except against persons who have actual notice of the document in question or by such persons against the Commission.  No person is expected to comply with any requirement or policy of the Commission unless he has actual notice of that requirement or policy or a document stating it has been published as provided in this para-graph.


21
According to Lakeshore, the June 11, 1993 fee deadline for its  application is a Commission requirement that was not published as provided in the quoted regulation;  therefore, Lakeshore, not having had actual notice of the deadline, cannot be  required to comply with it.


22
The Commission responds that  0.445(e) requires publication or actual notice only of the deadline policy, not of every  deadline established pursuant to that policy.  Because the  final rule promulgating the deadline policy was published in  the Federal Register, see 56 Fed. Reg. 787, 796 (Jan. 9, 1991),   0.445(e) has been satisfied and the deadline can be enforced  against Lakeshore without publication or actual notice of the  specific deadline by which it had to pay the hearing fee.


23
Even without the substantial deference we show to an  agency's interpretation of its own regulations, see Udall v.  Tallman, 380 U.S. 1, 16-17 (1965);  Jersey Shore Broadcasting Corp. v. FCC, 37 F.3d 1531, 1536 (D.C. Cir. 1994), we  would accept the Commission's interpretation of  0.445(e) as  having been satisfied by publication of the deadline policy in  the Federal Register.  The regulation on its face authorizes  the agency to enforce a published policy, which necessarily  leaves to the individual regulatee the burden of knowing that  policy and how it applies to that regulatee.*


24
C. Due Process:  Herein of Personal Notice and of Fair Notice


25
Lakeshore claims that dismissal of its application on the  facts of this case violates its constitutional right to due  process.  Specifically, Lakeshore claims that the due process  clause requires the Government to give adequate and effective notice of any proceeding that will adversely affect the  property or liberty interest of a party thereto, and that  public--as opposed to personal--notice is inadequate where  the affected party is known to the Government.  See Mennonite Board of Missions v. Adams, 462 U.S. 791, 800 (1983);Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306,  314-15 (1950).  Because the Commission knew Lakeshore's  identity and knew that its application would be dismissed if it  failed to meet the deadline, Lakeshore claims the Commission  was required to give it personal notice of the fee deadline.


26
Assuming for the sake of the argument that Lakeshore was  deprived of a liberty or property interest by dismissal of its  application, we hold that public notice was all the process that  Lakeshore was due.  See Brenner v. Ebbert, 398 F.2d 762,  765 (D.C. Cir. 1968) (assuming property interest at stake and  denying due process challenge because notice was adequate).The premise of Lakeshore's constitutional argument appears  to be that it had no notice at all of the payment deadline, but  that is not so.  Lakeshore "received, or should have received,  notice ... in the most obvious way of all:  by reading the  regulations."  General Electric Co. v. Environmental Protection Agency, 53 F.3d 1324, 1329 (D.C. Cir. 1995).  Had Lakeshore simply read the Commission's regulations, it would  have known how to determine and satisfy the deadline for  paying its hearing fee.  The Commission promulgated the  1990 deadline rule more than two years before Lakeshore  filed its application.  The rule had been the subject of a notice  and comment rule making, see Report & Order, 6 F.C.C.R. 157  (1990), had been published in the Federal Register, see 56  Fed. Reg. 787, 796 (Jan. 9, 1991), and had been placed in the  Code of Federal Regulations, see 47 C.F.R.  73.3573.  The  rule unambiguously notified each prospective applicant, including Lakeshore, that the public notice announcing that its  application had been accepted for filing "will also announce  the date on which all mutually exclusive applicants will be  required to pay the hearing fee."  Id.


27
The Commission's published regulations also notified prospective applicants how to obtain the public notice:  "A limited  number of copies of ... public notices of Commission actions  [ ] and other public releases [are] made available at the Press  and News Media Division when they are issued.  Back issues  of public releases are available for inspection in this office."Id.  0.422.  Finally, the Commission's published regulations  notified the prospective applicant that failure to pay the fee in  a timely manner would result in the dismissal of its application.  See id.  1.1110 (1993), recodified at id.  1.1112.


28
The Commission's regulations clearly put Lakeshore on  notice that once it filed an application it would be required to  monitor the Commission's public notices as they were released in the Commission's Washington press office.  This is  not an unreasonable burden to place upon an applicant. Lakeshore was not required to monitor public notices on a  daily basis:  The minimum period between the issuance of a  public notice and the hearing fee deadline was 60 days, see id.   73.3573(g)(2), and the Commission maintained back issues  of public notices for inspection at its Washington office, see id.   0.422.  Therefore, Lakeshore could safely have checked the  public notices as infrequently as every 45 or 50 days.  The  Commission also represented at oral argument that at the  relevant time all public notices were indexed by applicant  name in the FCC Daily Digest, thus further reducing the effort required to monitor the status of one's application. True, the 1990 deadline rule requires an applicant to bear a  greater burden of diligence than would a rule that provided  for personal notice of the deadline.  Lakeshore adduces no  principle of due process, however, that precludes the Commission, by a duly published rule, from transferring this burden  to the prospective licensee.


29
Mullane and its progeny, urged upon us by Lakeshore,  require no different result.  Those cases were concerned with  notice to parties who had no reason even to know there was  pending a proceeding that could result in deprivation of their  property interest.  Lakeshore is in a fundamentally different  position:  as an applicant before the Commission, it had  initiated the application process and knew or should have  known that its application was subject to dismissal if it failed  to abide by the Commission's various regulations for the  submission and prosecution of an application.  By filing its  application, Lakeshore did not become entitled, as a matter of  due process, to personal notice of all existing regulatory  requirements that might affect its application;  rather, the  burden was upon Lakeshore to read and to comply with the  agency's published regulations.


30
Upon these facts, notice by publication of the rule, without  personal notice of the individual applicant's deadline, is consistent with Mullane.  Therefore, Lakeshore's claim of inadequate notice reduces to its argument that the Commission's  publication of the deadline rule "did not give adequate notice  of the substance of its new rules."  Although it is unclear  whether Lakeshore premises this "fair notice" claim upon the  due process clause, see, e.g., General Electric Co. v. Environmental Protection Agency, 53 F.3d 1324, 1328 (D.C. Cir.  1995), or upon the Administrative Procedures Act, see, e.g.,  Satellite Broadcasting Co. v. FCC, 824 F.2d 1, 3-4 (D.C. Cir.  1987), Lakeshore correctly notes that this court has consistently reversed Commission decisions dismissing applications  where the Commission failed to provide "full and explicit  notice of all prerequisites."  Salzer v. FCC, 778 F.2d 869,  871-72 (D.C. Cir. 1985);  see also McElroy Electronics Corp.  v. FCC, 990 F.2d 1351, 1358 (D.C. Cir. 1993);  Satellite  Broadcasting, 824 F.2d at 3-4;  Radio Athens, Inc. (WATH) v. FCC, 401 F.2d 398, 401 (D.C. Cir. 1968).  The Commission  need not, however, have "made the clearest possible articulation";  it is enough if "based on a 'fair reading' of [the rule,  applicants] knew or should have known what the Commission  expected of them."  McElroy Electronics, 990 F.2d at 1358.


31
Lakeshore claims that the deadline rule fails to provide  fair notice that an applicant would not receive a personal  notice of the deadline in addition to the public notice.  Under  the 1987 deadline rule, applicants had received personal notice before the fee deadline, in the form of the HDO.  When  the Commission first proposed moving the hearing fee deadline forward, it included a provision for personal notice.  See  Proposals to Reform the Commission's Comparative Hearing Process to Expedite the Resolution of Cases, Notice of  Proposed Rule Making, 5 F.C.C.R. 4050, p 8 (1990) ("the  staff would send the applicants a pre-designation notice....That notice would establish the date for filing notices of  appearance and the hearing fee").  Although the Commission  did not in the end adopt that provision, Lakeshore argues  that a reasonable applicant would believe the agency would  nonetheless continue to provide personal notice in addition to  releasing the public notice.  Therefore, according to Lakeshore, a reasonable applicant would not be on notice, even if  it had read the 1990 deadline rule, that it must "ferret out"  the deadline by searching the public notices.


32
We think that a fair reading of the 1990 deadline rule would  put a reasonable applicant on notice that it must monitor the  Commission's public notices in order to determine whether  and when any hearing fee was due.  The 1990 rule makes no  mention of additional personal notice, see 47 C.F.R.  73.3573,  and the Report and Order adopting the final rule chose to  announce the deadline in the public notice "as opposed to a  date established in a pre-designation letter," i.e., as opposed  to the proposed rule upon which Lakeshore seeks to rely.  6  F.C.C.R. 157, p 6 (1990).  In light of the Commission's rejection of the proposed rule and the unambiguous character of  the final rule, a reasonable applicant would not sit back and  await personal notice.  We therefore conclude that the Commission has satisfied its obligation to provide fair notice of what is required of an applicant in order to avoid dismissal  for non-payment of its hearing fee.


33
D. Lake shore's Petition for Waiver and Reinstatement


34
Assuming its application was properly dismissed for failure  to make timely payment, Lakeshore argues that the Commission abused its discretion when it denied Lakeshore's request  for a waiver of the deadline.  Proper consideration of a  waiver request is particularly important insofar as the Commission regulates through stringent general rules.  See  WAIT Radio v. FCC, 418 F.2d 1153, 1157 (D.C. Cir. 1969).To prevail upon this ground, however, Lakeshore must show  that the Commission's reason for denying it a waiver of the  deadline rule is "so insubstantial as to render that denial an  abuse of discretion."  WAIT Radio v. FCC, 459 F.2d 1203,  1207 (D.C. Cir. 1972).  This Lakeshore cannot do.


35
In rejecting Lakeshore's petition for a waiver, the Commission expressly cited Lakeshore's failure to "establish[ ] good  cause for waiver of the hearing fee deadline."  In re Application of Lakeshore Broadcasting, Inc., 13 F.C.C.R. 19062  (1998);  see also Letter from Marilyn McDermett, FCC Associate Managing Director, to George R. Borsari, Jr. and Susan  H. Rosenau 2 (Sept. 11, 1995) ("Lakeshore has not advanced  any compelling or extraordinary circumstances that would  warrant waiver of the hearing fee deadline").  Indeed, Lakeshore's only proffered reason for its failure to pay the hearing  fee on time is that public notice of the deadline was inadequate--the very point we have already rejected.


36
In the alternative, Lakeshore argues that its waiver request was treated differently from those of two similarly  situated petitioners, citing In re Nancy Naleszkiewicz, 7  F.C.C.R. 1797 (1992), and Letter to Martin W. Hoffman, Esq.  (Apr. 23, 1993) (Martin Hoffman).  To prevail upon a claim of  disparate treatment, Lakeshore must demonstrate that the  Commission's action was "so inconsistent with its precedent  as to constitute arbitrary treatment amounting to an abuse of  discretion."  New Orleans Channel 20, Inc. v. FCC, 830 F.2d  361, 366 (D.C. Cir. 1987).


37
In the challenged order, the Commission distinguished  Nancy Naleszkiewicz because that case did not involve a  waiver of the deadline for payment of a hearing fee;  and it  distinguished Martin Hoffman because that decision was  based upon concern that dismissing the application of a  Chapter 7 bankruptcy trustee could interfere with federal  bankruptcy policy.  At the same time, the Commission cited  three other cases in which it denied waivers upon facts  similar to those of the present case.  See Lakeshore, 13  F.C.C.R. at 19062 (citing East Coast Comm. L.P., 11 F.C.C.R.  18221 (1996);  Macon County Broadcasting, Inc., 8 F.C.C.R.  8669 (1993);  Gerald E. Davis & Joe Ann Dunn, 9 F.C.C.R.  3016 (1994)).


38
The Commission's action here does not appear to be at all  inconsistent with precedent, let alone "so inconsistent ... as  to constitute ... an abuse of discretion."  New Orleans  Channel 20, 830 F.2d at 366.  Lakeshore pointed to a single  instance in which the Commission waived the hearing fee  deadline, and the Commission discussed the factual differences between that case and this, while noting three cases  closer on point where it did not waive the rule.  To require a  waiver on these facts would be to "transform [an] isolated  grant[ ] of [waiver] into a rule binding on the agency."  Id.

III.  Conclusion

39
When the Commission by rule adopted the practice of  announcing the deadline for an applicant to pay the hearing  fee in a public notice released prior to issuance of the HDO, it  shifted to the applicant the burden of monitoring the progress  of its application in order to keep abreast of procedural  milestones.  The rule is premised upon a reasonable interpretation of the Commission's authority under the Communications Act to implement the hearing fee program, and the  dismissal of an application for failure to comply with the rule  neither violates the Commission's own regulations nor denies  the applicant due process of law.  We therefore reject Lakeshore's challenges to the dismissal of its application.  Because  Lakeshore has presented no valid justification for its failure to pay by the deadline and has failed to demonstrate that it  was treated more harshly than was any similarly situated  applicant, we uphold the Commission's denial of Lakeshore's  petition to waive the hearing fee deadline.  The order of the  Commission is therefore


40
Affirmed.



Notes:


*
 Lakeshore does not claim that it did not have "actual notice of  ... a document stating [that the deadline rule] has been published  as provided in this paragraph."  47 C.F.R.  0.445(e).